DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a FINAL office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/737717.  No claims were amended and no claims were cancelled.  Claims 1-20 are pending and have been examined on the merits.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.  
Response to Arguments
Applicant asserts on page 7 that the Prior Art asserted by the Office does not teach: at least one camera coupled to the shelf, the at least one camera configured to: in response to a trigger by the at least one sensor, capture at least one image of the objects supported on the surface based on the met threshold; and identify at least one product identifier of at least one object based on the at least one captured image. As discussed in the 35 USC 103 rejection in the Final Office Action dated 11/16/2021 and in the 35 USC 103 rejection, infra, this is taught by Adato in view of Dorai.  As discussed in the 35 USC 103 rejection in the Final Office Action dated 11/16/2021 and in the 35 USC 103 rejection, infra, Adato teaches a computer vision system that uses cameras on retail shelves coupled to sensing mats to trigger cameras. Adato’s cameras take pictures of products and barcodes (see [0169] and [0266]) but does not specifically teach using a barcode to identify the products. Dorai, in the digital camera art, teaches a camera that contains internal processing capacity (see at least [0016 and [0033]) to automatically extract a barcode from an image and return the product identity.

Applicant asserts on page 8 that it would not be obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to combine Adato and Dorai and makes sub-arguments in this line of argument:

Applicant asserts on page 8, center, that “the principle operation of Adato requires processing images by a server”.  As discussed in the 35 USC 103 rejection in the Final Office Action dated 11/16/2021 and in the 35 USC 103 rejection, infra, the principle operation of Adato is to take pictures of products that trigger a sensor mat. Adato does not state anywhere that “a server” is essential to the invention. Common sense dictates that some communication functionality between Adato’s sensor mat, the camera and a processing functionality is necessary but this communication can be accomplished by any kind of network including wifi or a LAN as discussed in Adato at [0122]. Examiner holds that, in the context of Adato’s disclosure, the specific location of the processing functionality is not essential to the functionality taught by Adato as long as the processing functionality is in communication with the other components.

Further, Examiner notes that the primary embodiment taught by Applicant’s disclosure is of a system that includes a server as described in Applicant’s Summary at [0003] and Applicant uses the word “server” 33 times in his disclosure and the vast majority of Applicant’s disclosure is related to various embodiments that include a server.  Applicant had added one line in [0028] that describes an additional embodiment “In some embodiments, the camera 104 may be capable of performing the identification itself without communication with the server 112, such that the camera 104 may be capable of performing all the same functionality listed above with respect to the server 112 in reference to performing the identification”. Cameras as known in the art do not normally have additional processing capacity to “perform identification” and Applicant does not provide any technical detail as to how this is accomplished nor cite any particular camera capable of this functionality. Even if Applicant has fulfilled the written description requirement for this device, as claimed, Applicant recites “in response to at least one sensor” in Claim 1, line 7 but does not specifically disclose in the specification any direct communication functionality between the camera of this embodiment and the sensor, thus some kind of network communication functionality has to be assumed which therefore matches the structure taught by Adato. 

Applicant claims a camera that has internal processing capability to identify products and, from context, it is assumed that this camera is networked to at least a sensor: Applicant claims in Claim 1: at least one camera configured to: capture…and identify.  As discussed in the 35 USC 103 rejection in the Final Office Action dated 11/16/2021 and in the 35 USC 103 rejection, infra, and conceded by Applicant on page 9, top, Dorai teaches a camera that has internal processing capability to identify products that is attached to a network at ([0016] “the present invention provides a system to automatically extract the meaningful information from the image captured using the digital camera. The extracted image information can be processed locally (i.e., at the digital camera)” and [0035] “The barcode identifier component may be incorporated into the capture device (e.g., the camera)”).  The scope of Applicant’s disclosure supporting the claim and the scope of the teaching reference are commensurate thus the claim is indistinct from the teaching reference.
 
Applicant also asserts on page 9 that “a person of ordinary skill in the art would not look to incorporate the local processing capability of Dorai into the system of Adato because the system of Dorai is directed to locally extracting and processing barcode information from an image by a cell phone or PDA camera operated by a user whereas the system of Adato is directed to processing, at a server, images received from one or more mounted capturing devices 125”. (Examiner emphasis). Examiner asserts that Dorai does not teach that a human or any human action is an essential component of the camera that “automatically” extracts and processes information from images. Dorai teaches that the camera can be a cell phone camera or ([0031] “other digital communication device”) which would include any networked digital camera. Dorai’s abstract states: “A system and method for obtaining selected image information from a digital image and providing that selected image information for selective handling. In one aspect, the present invention automatically locates and segments an item identifier from an image caught by a digital camera and provides image information related to the item identifier for processing. Alternatively, a user can designate what areas of an image comprise the item identifier of interest for further viewing or processing”). (Examiner emphasis). The word “alternatively” infers that there is one embodiment that includes human action and another embodiment that does not. The focus of Dorai is on the details of barcode recognition and reading barcodes and on compressing data. Dorai teaches a digital camera with automatic internal barcode recognition that outputs information onto a network. It would be obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the network to which Dorai outputs product identification information could be the same network taught by Adato. 

Applicant also makes the spurious argument on page 9, bottom, “Applicant notes that the teachings of Dorai were published on May 27, 2004 and known to Adato for over 14 years prior to the March 15, 2019 filing date thereof yet Adato failed to combine the local processing capability of the user operated cell phone or PDA camera of Dorai with the one or more mounted capturing devices 125 of Adato”. In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Applicant has presented no such evidence and Applicant’s argument is non-responsive. 

Applicant asserts on page 11, top, “it is entirely unclear how the local processing capability of the camera of Dorai would be combined with the capturing devices 125 of Adato to arrive at the claimed invention, and how such combination would have predictable results”. As discussed in the 35 USC 103 rejection in the Final Office Action dated 11/16/2021 and in the 35 USC 103 rejection, infra, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a camera on a shelf that takes pictures of products, as taught by Adato, could include local processing capability, as taught by Dorai, with a benefit of predictable improvement in efficiency and reduction in required bandwidth. As discussed, supra, Dorai teaches outputting product identification information using a network, Adato teaches a system that can receive information using a network – this can be the same network.

Applicant further asserts on page 11, “the shelf units of Adato require multiple shelf units to cooperate and work in conjunction with one another to operate”. Applicant made this identical argument previously and the Office responded in the Final Office action dated 11/16/2021 on page 3, second paragraph. As previously discussed, Applicant’s statement is directly contradicted by Adato ([0149]).

Applicant further asserts on page 11, “Adato does not describe further how the capturing device 125E would operate in the context of the system of Adato”.  Again, Applicant made this identical argument previously and the Office responded in the Final Office action dated 11/16/2021 on page 3, third paragraph. As previously discussed, Applicant’s statement is directly contradicted by Adato ([0117]).

Applicant further asserts on page 11, bottom, “Adato specifically requires, for execution of the system and method thereof to capture and analyze images, that the optical axis of the image capture device 125 be directed towards an opposing shelf unit” Applicant’s statement is directly contradicted by Adato ([0149]).

Finally, Applicant asserts on page 12 that “modifying Adato as proposed would change the principal operation…and would render Adato unsatisfactory for its intended purpose”. On the contrary, as previously discussed, it would be obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that Dorai’s digital camera, that can automatically process images that it takes and output information on a network regarding the identification of products, can be incorporated into Adato’s system which includes a camera triggered by a weight sensor integrated into a shelf that sends information using a network. In the situation when a barcode is identifiable in an image, not having to compress pictures and send them to the network but only sending the product identification information which as presumably a smaller file would be a predictable improvement in efficiency and reduction in required bandwidth. In the situation when a barcode is not identifiable in an image, Adato can use the previously disclosed image processing technology to identify the products. 

Applicant’s arguments have been fully considered but is not persuasive, the rejection is maintained.

Claim Objections
The claim objection is withdrawn in view of Applicant’s administrative corrections to Claims 6 and 7 to now state “previously presented”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0215424 to Yair Adato et. al. (Adato) in view of U.S. Patent Publication 2004/0099741 to Chitra Dorai et. al (Dorai).

Regarding Claims 1, 8 and 15:
 	Adato teaches a computer vision system that uses cameras on retail shelves coupled to sensing mats to trigger the cameras.  Adato teaches: (Currently Amended) A shelf for triggering object recognition and planogram generation, comprising: a surface configured to support objects; ([0186] “a store shelf 800”).

at least one sensor coupled to the shelf, ([0186] “store shelf 800 may include a plurality of detection elements, e.g., detection elements 801A and 801B…may comprise pressure sensors and/or other type of sensors for measuring one or more parameters (such as resistance, capacitance, or the like) based on physical contact (or lack thereof) with products”.

the at least one sensor configured to detect the objects supported on the surface, ([0008] “detection elements configured to detect placement of products on the store shelf”.

at least one camera coupled to the shelf, the at least one camera configured to: ([0179] “at least one image capture device contained in at least one first housing fixedly mounted on a retail shelving unit”). For the purposes of compact prosecution, see also ([Fig 4C, item 125E] and [0149] “capturing device 125E may be configured to …capture images of products placed on store shelf 404”) in which Adato teaches the camera may also be at the outer edge of the shelf turned inward toward the contents of the shelf. Examiner notes that this is the same configuration as shown in Applicant’s Figs 1-3.

and that at least one threshold has been met…in response to a trigger by the at least one sensor, capture at least one image of the objects supported on the surface based on the met threshold; ([0195] “processors may detect a change in measurements from one or more detection elements. Such measurement changes may trigger a response. For example, a change of a first type may trigger capture of at least one image of the shelf … while a detected change of a second type may cause the at least one processor to forgo such capture. A first type of change may, for example, indicate the moving of a product from one location on the shelf to another location … On the other hand, a second type of change may, for example, indicate the removal and replacement of a product to the same (within a margin of error) location on the shelf, e.g., by a customer to inspect the item. In cases where products are removed from a shelf, but then replaced on the shelf (e.g., within a particular time window), the system may forgo a new image capture”).

wherein the shelf is configured to be used in a shelving unit comprising multiple shelves.  ([0005] “a store shelf having products displayed thereon” and [0114] “shelf may be part of a shelving unit” and see at least [Figs 1 and 4c])

While Adato teaches a camera capturing a barcode ([0169] “suitable image capture device 506 … detecting a barcode from products, detecting text and price from labels, detecting different categories of products”) and teaches processing the image to identify a barcode and product ([0266] “image processing unit 130 may recognize the price tag and/or barcode on the products in the image”), Adato teaches a server processing the information received from the camera (see at least [0188]), thus Adato does not specifically teach: (camera) identif(ies) at least one product identifier of at least one object based on the at least one captured image.  Dorai, in the digital camera art, teaches a camera that extracts barcode information from an image and processes it within the camera to identify a product. Dorai teaches: ([0016] “the present invention provides a system to automatically extract the meaningful information from the image captured using the digital camera. The extracted image information can be processed locally (i.e., at the digital camera)” and [0035] “The barcode identifier component may be incorporated into the capture device (e.g., the camera)”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a camera on a shelf that takes pictures of products, as taught by Adato, could include local processing capability, as taught by Dorai, instead of having to compress and send images to a server with a predictable improvement in efficiency and reduction in required bandwidth.

Regarding Claims 2, 9, and 16:
Adato in view of Dorai teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The apparatus of claim 1, wherein the at least one sensor is a resistive sensor, ([0184] “resistive sensors”), capacitive sensor, ([0184] “capacitive sensors”), light sensor ([0185] “light detectors configured to be located such that a product placed on the part of the shelf may block at least some of the ambient light from reaching the light detectors”), or a combination thereof.  ([0184] “Some embodiments may use a plurality of different kinds of sensors, for example, associated with the same or overlapping areas of the shelves” and [0186] “a store shelf 800 may include a plurality of detection elements”).

Regarding Claims 3, 10, and 17:
Adato in view of Dorai teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The apparatus of claim 1, wherein the at least one threshold is when objects on the at least one shelf are faced, ([0193] “identify facing directions associated with the products”), when the number of objects on the shelf met a threshold, ([0193] “determine quantities of products”) when a change in the number of objects on the shelf met a threshold, ([0195] “processors may detect a change in measurements from one or more detection elements” and ([0193] “determine quantities of products”), when a certain percentage of an area of the shelf is occupied by objects, ([0193] “determine quantities of products within particular areas”) or a combination thereof. ([0195] “processors may detect a change in measurements from one or more detection elements. Such measurement changes may trigger a response. For example, a change of a first type may trigger capture of at least one image of the shelf … while a detected change of a second type may cause the at least one processor to forgo such capture. A first type of change may, for example, indicate the moving of a product from one location on the shelf to another location … On the other hand, a second type of change may, for example, indicate the removal and replacement of a product to the same (within a margin of error) location on the shelf, e.g., by a customer to inspect the item. In cases where products are removed from a shelf, but then replaced on the shelf (e.g., within a particular time window), the system may forgo a new image capture”).
  
Regarding Claims 4, 11 and 18:
 	Adato in view of Dorai teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The apparatus of claim 1, wherein to trigger an image to be taken, the at least one sensor is further configured to transmit a message to the at least one camera comprising information about the at least one threshold that has been met. ([0195] “trigger capture of at least one image of the shelf” and [0188] “One or more processors (e.g., processing device 202) configured to communicate with the detection elements”).

Regarding Claims 5, 12 and 19:
 	Adato in view of Dorai teaches all of the elements of Claims 1, 8 and 15. Adato also teaches: The apparatus of claim 1, wherein to identify the at least one product identifier, the at least one server is further configured to identify in the at least one captured image a product sku, product UPC, or a combination thereof.  ([0229] “SKU” and [0169] “barcode from product”).

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0215424 to Yair Adato et. al. (Adato) in view of U.S. Patent Publication 2004/0099741 to Chitra Dorai et. al (Dorai) and further in view of U.S. Patent Publication 2019/0034864 to Sarjoun Skaff at. al. (Skaff).

Regarding Claims 6, 13 and 20:
Adato in view of Dorai teaches all of the elements of Claims 1, 8 and 15. While Adato also teaches ([0228] “server 135 may use data derived from images captured in a plurality of retail stores 105 to recommend a planogram”), Adato does not specifically teach: (Amended) The apparatus of claim 1, wherein the camera is further configured to generate or update a planogram for the shelf based on the at least one identified product identifier.  Skaff, in the same field of art, teaches: ([0011] “the realogram is created and updated with a locally sited data storage and a processing module contained in the autonomous robot” and [0030] “realogram data is primarily stored and images are processed within the autonomous robot” and [0010] “autonomous robot acting as a movable base for multiple cameras” and [0050] “the autonomous robot is either stationary or moving” ). Examiner is interpreting Applicant’s planogram as equivalent to a realogram since Applicant recites that it is generated or updated and thus represents what is currently on the shelf. It would have been obvious to a person or ordinary skill in the art at the time of Applicant’s effective filing date to combine the local processing of a realogram in a camera system, as taught by Skaff, with the local processing of image data in a camera system taught by Dorai for the same reason that Dorai improves upon Adato – to predictably make the system more efficient, reduce bandwidth and delays required to communicate with a server and permits operation when servers are not available. Dorai teaches capturing and interpreting single product images, Skaff in view of Dorai teaches adding quantity of items and location data to the product data and comparing it to a previous quantity and location. 

Regarding Claims 7 and 14:
Adato in view of Dorai teaches all of the elements of Claims 1, 8 and 15. Adato also teaches (server) generate(s) or update(s) an electronic shelf label for the shelf based on the at least one identified product identifier: ([0665] “modifying or removing or placing labels associated with the first product category” and [0399] “label as used in this disclosure should be interpreted to include any label of any shape or size and in any orientation (e.g., stickers, flags, etc.) and may be presented in any type of media (e.g., printed, electronically displayed” and also see [0657] and [0661]). Adato does not, however, specifically teach:   (Amended) The apparatus of claim 1, wherein the camera is further configured to communicate with at least one server. Skaff, in the same field of art, teaches: ([0102] “images are captured with a camera having associated data processing capability” and [0030] “The communication module 126 is connected to the processing module 125 to transfer realogram data or panoramic images to remote locations, including store servers” and see Fig. 1). Thus Skaff teaches local data processing and also communicating with a server with the result of the data processing.  It would have been obvious to a person or ordinary skill in the art at the time of Applicant’s effective filing date to combine the local processing of a realogram in a camera system, as taught by Skaff, with the local processing of image data in a camera system taught by Dorai for the same reason that Dorai improves upon Adato – to predictably make the system more efficient, reduce bandwidth and delays required to communicate with a server and permits operation when servers are not available. 
 
Relevant Prior Art Not Relied Upon
The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.  In addition to the art previously on the record:
2020/0232797 (Al Amour) teaches a drone with a camera collecting identification of products on retail shelves.
2014/0358656 (Poole et. al.) teaches an app on a cell phone that uses the camera of a cell phone to identify products (see [0047]).
2014/0249916 (Verhaeghe) teaches technology incorporated into a camera that acts as a barcode scanner (see [0030]).
2021/0065281 (Haulk) teaches a system with a camera that uses probabilities to generate a planogram of a store [abstract] and corroborates the data by also sensing a change in weight (see [0013]).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687